Case 8:20-cv-02798-TPB-SPF Document 17 Filed 01/12/21 Page 1 of 5 PageID 129




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ESTATE OF OLIVE B. SMITH, by
and through WARREN SMITH,
Executor de son Tort,

      Plaintiff,

v.                                                  Case No. 8:20-cv-2798-T-60SPF

THE BRISTOL AT TAMPA
REHABILITATION AND
NURSING CENTER, LLC,

      Defendant.
_________________________/

           ORDER GRANTING PLAINTIFF’S “MOTION FOR REMAND”

      This matter is before the Court on Plaintiff’s “Motion for Remand,” filed on

December 14, 2020. (Doc. 6). Defendant The Bristol at Tampa Rehabilitation and

Nursing Center, LLC filed its response in opposition on January 7, 2021. (Doc. 16).

After reviewing the motion, response, court file, and record, the Court finds as

follows:

                                    Background

       Plaintiff Warren Smith is the surviving child of Olive B. Smith, who was a

resident of The Bristol of Tampa Rehabilitation and Nursing Center. Mrs. Smith

was admitted to the Bristol on March 26, 2020, because she was incapable of caring

for herself. She was diagnosed as COVID-19 positive on May 3, 2020. She was then

transferred to AdventHealth Tampa Hospital, where she died from COVID-19 on

May 14, 2020.

                                      Page 1 of 5
Case 8:20-cv-02798-TPB-SPF Document 17 Filed 01/12/21 Page 2 of 5 PageID 130




      On October 27, 2020, Plaintiff filed a complaint in state court alleging

numerous negligence claims against Defendant, including that it failed to follow

proper infection protocols and guidelines, have proper PPE, and observe a wide

range of appropriate safety precautions. Defendant removed the case on November

27, 2020, based on federal question jurisdiction. On December 14, 2020, Plaintiff

filed a motion to remand, which is currently pending before the Court.

                                  Legal Standard

      When a civil action is originally brought in state court, a defendant may

remove the action when the federal court has original jurisdiction. 28 U.S.C. §

1441(a). The removing defendant bears the burden of establishing federal

jurisdiction. Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294 (11th Cir.

2008). Any doubt as to propriety of removal should be resolved in favor of remand

to state court. Butler v. Polk, 592 F.2d 1293, 1296 (5th Cir. 1979).

                                      Analysis

      Plaintiff seeks to remand this action to state court, arguing that there is no

basis for removal. In its notice of removal, Defendant contends that federal

question jurisdiction exists because Plaintiff’s claims arise under and implicate a

federal statute – The Public Readiness and Emergency Preparedness Act (“PREP

Act”), 42 U.S.C. § 247d-6d.

      Defendant first argues that Plaintiff’s state law claims are subject to

complete preemption due to the applicability of the PREP Act. “’Complete

preemption is a rare doctrine’ that has only been recognized in a handful of areas.”



                                      Page 2 of 5
Case 8:20-cv-02798-TPB-SPF Document 17 Filed 01/12/21 Page 3 of 5 PageID 131




Rodina v. Big Blue Healthcare, Inc., No. 2:20-CV-2319-HLT-JPO, 2020 WL

4815102, at *2 (D. Kan. Aug. 19, 2020) (quoting Devon Energy Prod. Co. v. Mosaic

Potash Carlsbad, Inc., 693 F.3d 1195, 1202 (10th Cir. 2012). Importantly, “it is not

to be lightly invoked.” Id. (citing Devon Energy Prod., 693 F.3d at 1205).

      “With respect to complete preemption, the PREP Act is “not one of the three

statutes that the Supreme Court has determined has extraordinary preemptive

force.” Saldana v. Glenhaven Healthcare LLC, No. Cv 20-5631 FMO (MAAx), 2020

WL 6713995, at *2 (C.D. Cal. Oct. 14, 2020) (quoting City of Oakland v. BP PLC,

969 F.3d 895, 907 (9th Cir. 2020)). Furthermore, “mere immunity against state law

or preemption of state law is not the equivalent of complete preemption and does

not provide removal jurisdiction.” Id. (quoting Martin v. Serrano Post Acute LLC,

No. Cv 20-5631 FMO (MAAx), 2020 WL 5422949, at *1-2 (C.D. Cal. 2020)). As such,

the Court concludes that Plaintiff’s state law negligence claims are not completely

preempted by the PREP Act.

      Defendant further argues that even if Plaintiff’s claims are not subject to

complete preemption, federal question jurisdiction exists because the claims raise a

federal issue under the PREP Act. However, the complaint itself brings no claims

under the PREP Act. Therefore, under the well-pleaded complaint rule, there is no

federal jurisdiction. See Rodina, 2020 WL 4815102, at *2. (finding no federal

question jurisdiction under well-pleaded complaint rule when examining state law

negligence claims against owners and operators of nursing home facility).

Moreover, it is well established that a defendant may not remove a case to federal



                                     Page 3 of 5
Case 8:20-cv-02798-TPB-SPF Document 17 Filed 01/12/21 Page 4 of 5 PageID 132




court based on the existence of a federal defense, “including the defense of pre-

emption, even if the defense is anticipated in the plaintiff’s complaint.” Caterpillar

Inc v. Williams, 482 U.S. 386, 393 (1987); see also Saldana, 2020 WL 6713995, at *2

(explaining that case could not be removed based on PREP Act even though

defendants argued in favor of immunity under PREP Act). As such, the Court

concludes that the PREP Act does not confer federal question jurisdiction in this

case. 1

          The Court’s ruling is in line with decisions of other federal courts. Having

reviewed the relevant case law, the Court notes that although these and similar

arguments concerning the COVID-19 pandemic and the PREP Act have been

brought before the federal courts, the Court has been unable to find even one case

permitting removal. See, e.g., Sherod v. Comprehensive Healthcare Mgmt. Servs.,

LLC, No. 20cv1198, 2020 WL 6140474 (W.D. Pa. Oct. 16, 2020); Saldana, 2020 WL

6713995; Martin, 2020 WL 5422949; Rodina, 2020 WL 4815102; Lutz v. Big Blue

Healthcare, Inc., No. 2:20-cv-2316-HLT-JPO, 2020 WL 4815100 (D. Kan. Aug. 19,

2020); Estate of Maglioli v. Andover Subacute Rehab. Ctr. I, No. CV 20-6605

(KM)(ESK), 2020 WL 4671091 (D.N.J. Aug. 12, 2020). The motion to remand is due

to be granted.



1The Court does not rule that Defendant is, or is not, entitled to a PREP Act defense to any
of Plaintiff’s claims. The applicability of the PREP Act is for the state court to decide on
remand. The Court’s ruling is simply that the PREP Act does not completely preempt
Plaintiff’s state law negligence claims and require a federal forum. See Estate of Maglioli v.
Andover Subacute Rehab. Ctr. I, No. CV 20-6605 (KM)(ESK), 2020 WL 4671091, at *11
(D.N.J. Aug. 12, 2020).

                                         Page 4 of 5
Case 8:20-cv-02798-TPB-SPF Document 17 Filed 01/12/21 Page 5 of 5 PageID 133




      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      (1)   Plaintiff’s “Motion for Remand” (Doc. 6) is hereby GRANTED.

      (2)   This action is REMANDED to state court. Once remand is effected,

            the Clerk is directed to close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 12th day of

January, 2021.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                     Page 5 of 5
